DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.  Claim 1 was amended.

Claim Rejections - 35 USC § 103
In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 1-3, 5-8 and 10 under 35 U.S.C. 103 as being unpatentable over Akiike in view of Kim as detailed in the Office action dated July 22, 2022.

Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Akiike et al. (hereinafter “Akiike”) (WO 2015/064411A1; see English machine translation already of record) in view of Daigle et al. (hereinafter “Daigle”) (WO 2017/181294 A1).
Regarding claims 1-3, 5 and 7, Akiike teaches a lithium ion secondary battery including a porous membrane provided on the surface of a separator base material, wherein the porous membrane contains non-conductive particles and a particulate polymer (see paragraphs 138 and 177).  The porous membrane composition may further contain a solvent and a binder (see paragraphs 153 and 159).  The particulate polymer may have a core-shell structure (see paragraph 29).  As the core part of the core-shell structure, a polymer comprising a combination of a (meth) acrylic acid ester monomer unit and a (meth) acrylonitrile monomer may be used in which the total ratio of the (meth)acrylic acid ester monomer unit and the (meth) acrylonitrile monomer unit in the polymer of the core part of preferably 50% by weight or more (see paragraphs 31 and 34).  The volume average particle size of the particulate polymer may be 0.3 µm or more and 0.8 µm or less (see paragraph 85).
Akiike does not explicitly teach a polymer A including an alkylene oxide structure-containing monomer unit in a proportion of not less than 5 mol% and not more than 95 mol% and an aromatic vinyl monomer unit.
Daigle teaches a copolymer binder comprising a monomer A in a molar ratio ranging between about 0.01 and about 0.20 (proportion of 5 mol% to 95 mol%); a monomer B in a molar ratio in a molar ratio ranging between about 0.15 and about 0.40; a monomer C in a molar ratio ranging between about 0.50 and about 0.70 (15 mol% or more) (see paragraphs 1 and 19).  The sum of the molar ratios of the monomers A, B and C is equal to 1 (see paragraph 23).  The monomer A includes a number of polyethylene oxide repeat units and may be a polymer such as PEGMA or polyethylene glycol methacrylate (alkylene oxide structure-containing  monomer) (see paragraphs 26 and 64).  The monomer C may be styrene (aromatic vinyl monomer unit) (see paragraph 30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the binder of Daigle in the porous membrane of Akiike because Daigle teaches that the binder provides ionic conductivity and adhesiveness (see paragraph 59).
Regarding claim 7, Akiike teaches that the lithium ion secondary battery may be used as a power source for a notebook personal computer or personal phone (see paragraph 2).
Regarding claim 9, Akiike teaches that an adhesive layer may include the particulate polymer together with another binder such as a styrene-butadiene copolymer (see paragraph 99).
Regarding claim 10, Akiike teaches that as the non-conductive particles, inorganic particles may be used (see paragraph 140). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8 and 10 have been considered but are no longer relevant to the current rejection(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /STEPHAN J ESSEX/ Primary Examiner, Art Unit 1727